As filed with the Securities and Exchange Commission on March 31, 2010 Registration No. 333- 162145 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 ON FORM S-1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VirnetX Holding Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 5615 Scotts Valley Drive, Suite110 Scotts Valley, California 95066 (831)438-8200 77-0390628 (I.R.S. Employer Identification Number) (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Kendall Larsen Chief Executive Officer 5615 Scotts Valley Drive, Suite110 Scotts Valley, California 95066 (831)438-8200 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462( d ) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to completion, dated March 31, 2010. PROSPECTUS VIRNETXHOLDING CORPORATION 2,380,942 Shares of Common Stock and 5,627,901 Shares of Common Stock Issuable Upon Exercise of Warrants This prospectus relates to the resale fromtime to timeby the selling security holders identified in this prospectus of (i) up to 2,380,942 shares of our common stock, (ii) up to 3,246,959 shares of our common stock issuable pursuant to the Series I Warrants,and (iii) up to 2,380,942 shares of our common stock issued pursuant to the Series III Warrants. The offered securities covered by this prospectus were originally issued in a private placement transaction that closed on September 11, 2009. The offered securities are being registered to permit the selling security holders to sell the offered securities from time to time.The selling security holders may offer and sell their common stock described above in public or private transactions, or both.See “Plan of Distribution” for a more complete description of the ways in which the securities may be sold.We will not receive any of the proceeds from the sale of the securities by the selling security holders.If the warrants are exercised by means of “cashless exercise”, we will not receive any additional proceeds.We will receive proceeds from the exercise of the Series I Warrants, if the exercise price is paid in cash. The initial exercise price of the Series I Warrantis $3.93 per share.The initial exercise price of the Series III Warrant was $2.52 per share. Our common stock is listed on the NYSE Amex under the symbol “VHC.” OnMarch 25, 2010, the last reported sales price of our common stock as reported on the NYSE Amex was$5.76 per share. Investing in our common stock involves a high degree of risk. Please carefully consider the “Risk Factors” beginning on page 5 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE SHARES OF COMMON STOCK OR PASSED ON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2010 TABLE OF CONTENTS ABOUT THIS PROSPECTUS ii SUMMARY 1 RISK FACTORS 5 DIVIDEND POLICY 18 SELECTED CONSOLIDATED FINANCIAL DATA 19 SELECTED QUARTERLY FINANCIAL DATA 19 USE OF PROCEEDS 20 THE PRIVATE PLACEMENT TRANSACTION 20 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 BUSINESS 26 MANAGEMENT 34 COMPENSATION DISCUSSION AND ANALYSIS 37 CORPORATE GOVERNANCE 45 SELLING SECURITY HOLDERS 52 PLAN OF DISTRIBUTION 56 DESCRIPTION OF SECURITIES 58 MARKET PRICE OF AND DIVIDENDS ON COMMON EQUITY ANDRELATED STOCKHOLDER MATTERS 61 LEGAL PROCEEDINGS 63 LEGAL MATTERS 63 EXPERTS 63 WHERE YOU CAN FIND MORE INFORMATION 64 COMMISSION POSITION ON INDEMNIFICATION 64 PROVISION FOR INDEMNIFICATION 64 FINANCIAL STATEMENTS F-1 EXHIBIT INDEX
